Rugg, C. J.
This is an action of contract by which the plaintiff seeks to recover the price it had paid to the defendant for defective castings. There was evidence tending to show that the defendant for a considerable time had made castings for the plaintiff, which it was necessary to “machine” in order to determine whether they contained defects, and that, as the demand for the *301goods in which the plaintiff used these castings was fluctuating, they were not tested until needed in the process of manufacture, and when a load of imperfect ones had accumulated, the defendant removed them and their price was charged back by the plaintiff to the defendant in accounting. The last of the castings alleged to be faulty in this case were delivered to the plaintiff in August, 1907, and notice of defect was given in December, 1907, and in June and October, 1908. The defense, so far as it now presents any question of law, is that these notices and offers to return were not made within a reasonable time.
Reasonable time is not an inflexible term. It depends commonly upon the circumstances of each case. When the facts are undisputed, it is a question of law. But when the salient facts are in controversy and depend in part upon inferences to be drawn by sound judgment, then it is a fact to be determined by the practical sense of a jury. Williams v. Powell, 101 Mass. 467.
There was a wide diversity in the testimony and contentions presented at the trial. The course of dealing between the parties in the case at bar, the nature of the goods sold, the character of the defects and the method of discovery were such as to render it improper to rule as matter of law whether the offer to return was made within a reasonable time. A delay of over a year after the receipt of goods ordinarily would be pronounced unreasonable. But it may have been found to have been the understanding that no . inspection for the discovery of flaws should be undertaken until the time came in the usual conduct of the plaintiff’s business for incorporating the castings into other mechanisms and that notice was given to the defendant as soon as thé defects were revealed in this way. If this was so, the plaintiff may have been found to have acted reasonably.

Exceptions overruled.